         Case 1:20-cv-00141-CWD Document 8 Filed 04/21/20 Page 1 of 3




                          UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF IDAHO



 GLEN JONES WARD,
                                                Case No. 1:20-cv-00141-CWD
                       Petitioner,
                                                INITIAL REVIEW ORDER
        v.

 STATE OF IDAHO; IBOC; and IDOC,

                       Respondents.



       Petitioner Glen Jones Ward has filed a document that the Court construes as a

Petition for Writ of Habeas Corpus challenging Petitioner’s state court conviction. See

Dkt. 2. The Court now reviews the petition to determine whether it is subject to summary

dismissal pursuant to 28 U.S.C. § 2243 and Rule 4 of the Rules Governing Section 2254

Cases (“Habeas Rules”). Having reviewed the record, and otherwise being fully

informed, the Court enters the following Order directing Petitioner to file an amended

petition if Petitioner intends to proceed.

                                 REVIEW OF PETITION

1.     Standard of Law for Review of Petition

       Federal habeas corpus relief under 28 U.S.C. § 2254 is available to petitioners who

show that they are held in custody under a state court judgment and that such custody

violates the Constitution, laws, or treaties of the United States. See 28 U.S.C. § 2254(a).

INITIAL REVIEW ORDER - 1
            Case 1:20-cv-00141-CWD Document 8 Filed 04/21/20 Page 2 of 3




The Court is required to review a habeas corpus petition upon receipt to determine

whether it is subject to summary dismissal. Habeas Rule 4. Summary dismissal is

appropriate where “it plainly appears from the face of the petition and any attached

exhibits that the petitioner is not entitled to relief in the district court.” Id.

2.        Discussion

          Petitioner has not included enough facts in the Petition to proceed at this time.

Indeed, Petitioner has identified neither the conviction challenged nor any particular

habeas claim. Instead, Petitioner appears to seek legal advice regarding the filing of a

successive post-conviction petition in state court and regarding statute of limitations

issues.

          The Court cannot give Petitioner legal advice. If Petitioner intends to proceed with

a federal habeas petition, he must file an amended petition within 28 days.

          Any amended petition must comply with Habeas Rule 2(d), which requires any

habeas petition brought pursuant to 28 U.S.C. § 2254 to “substantially follow either the

form appended to these rules or a form prescribed by a local district-court rule.” The

Clerk of Court will be directed to provide Petitioner with this Court’s form § 2254

petition, and Petitioner is encouraged and expected to use that form to draft any amended

petition.

          Petitioner should be aware that the proper respondent in this habeas corpus action

is the warden of the facility in which Petitioner is confined. See Habeas Rule 2(a);

Rumsfeld v. Padilla, 542 U.S. 426, 435 (2004).



INITIAL REVIEW ORDER - 2
          Case 1:20-cv-00141-CWD Document 8 Filed 04/21/20 Page 3 of 3




                                        ORDER

     IT IS ORDERED:

     1.      Petitioner’s Application to Proceed in Forma Pauperis (Dkt. 6) is

             GRANTED. Petitioner must pay the $5.00 filing fee when Petitioner next

             receives funds in Petitioner’s prison trust account.

     2.      Within 28 days after entry of this Order, Petitioner must file an amended

             petition as described above. If Petitioner fails to file a timely amended

             petition, this case may be dismissed without further notice for failure to

             prosecute or failure to comply with a Court order. See Fed. R. Civ. P. 41(b);

             Habeas Rule 12 (“The Federal Rules of Civil Procedure, to the extent that

             they are not inconsistent with any statutory provisions or these rules, may

             be applied to a proceeding under these rules.”).

     3.      The Clerk of Court is directed to provide Petitioner with a form § 2254

             petition.



                                                DATED: April 21, 2020


                                                _________________________
                                                Honorable Candy W. Dale
                                                United States Magistrate Judge




INITIAL REVIEW ORDER - 3
